Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-12, with traverse, filed November 2, 2020 is acknowledged and has been entered.  Claims 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-19 are pending.  Claims 1-12 are under examination.

2.	Applicant traverses the restriction requirement on the grounds that Merkt et al. does not disclose or otherwise contemplate the features of the amended claims, in this case, use of dry reagents that enable whole blood sample analysis; therefore, Merkt does not undermine unity of invention.
	Applicant’s argument is not persuasive because as set forth herein below, the Dummer alone or in combination with Merkt et al. teaches use of therapeutic antibody reagent in dry or lyophilized form.  Accordingly, the restriction requirement is being maintained for reasons of record.

Priority


4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/051377 filed 09/17/2018, is September 15, 2019 which is the filing date of Provisional Application 62/559,261 from which the benefit of priority is claimed. 

Information Disclosure Statement
5.	The information disclosure statement filed November 2, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In this case, CN 111316098A reference has not been provided with English translation or statement of relevancy for the cited document.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting, “labeled reporters in dry form to produce labeled cells” because it fails to clearly define what the labeled reporters label.  Perhaps, Applicant intends, “labeled reporters in dry form to produce labeled target cells.”
Claim 1 is also vague and indefinite in reciting, “measuring signals from the labeled cells” because it fails to clearly define what the labeled cells are that produce signals that are measured.  Perhaps, Applicant intends, “measuring signals from the labeled target cells.”
	Claim 2 is indefinite in reciting, “wherein the assay output includes one or more of target cell depletion, activation of white blood cell subpopulations, or cytokine production by white cells” because it is unclear what other components should be included in the assay output other than “target cell depletion, activation of white blood cell subpopulations, or cytokine production by white cells”.  Perhaps, Applicant intends “wherein the assay output comprises one or more of target cell depletion, activation of white blood cell subpopulations, or cytokine production by white cells.”
Claim 4 is indefinite in reciting, “PDL1” and “PD.”  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 5 is indefinite in reciting, “wherein the white cell subpopulations include NK cells” because it is unclear what other components should be included in the white cell 
	Claim 5 is indefinite in reciting, “NK”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 7 is indefinite in reciting, “TNFα.”  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 8 is objected to in reciting, “the plurality of labeled reporter include.”  It should recite, “the plurality of labeled reporters includes.”
Claim 8 is indefinite in reciting, “wherein the plurality of labeled reporters includes a cell surface marker and a cytokine” because it is unclear what other components should be included in the plurality of labeled reporters other than the cell surface marker and the cytokine.  Perhaps, Applicant intends “wherein the plurality of labeled reporters comprises a cell surface marker and a cytokine.”
Claim 9 is indefinite in reciting, “wherein the plurality of labeled reporters includes antibodies to CD137 and to CD69” because it is unclear what other components should be included in the plurality of labeled reporters other than the antibodies to CD137 and to CD69.  Perhaps, Applicant intends “wherein the plurality of labeled reporters comprises antibodies to CD137 and to CD69.”
Claim 10 is indefinite in reciting, “wherein the plurality of labeled reporters includes antibodies to INF-γ and to IL8” because it is unclear what other components should be included in the plurality of labeled reporters other than the antibodies to INF-γ and to IL8.  Perhaps, Applicant intends “wherein the plurality of labeled reporters comprises antibodies to INF-γ and to IL8.”

Claim 11 is indefinite in reciting, “wherein the plurality of labeled reporters includes antibodies to CD66b and CD11c” because it is unclear what other components should be included in the plurality of labeled reporters other than the antibodies to CD66b and CD11c.  Perhaps, Applicant intends “wherein the plurality of labeled reporters comprises antibodies to CD66b and CD11c.”
Claim 12 is indefinite in reciting, “wherein the plurality of labeled reporters includes antibodies to CD203c, CD63, CD3, CRTH2, and CD45” because it is unclear what other components should be included in the plurality of labeled reporters other than the antibodies to CD203c, CD63, CD3, CRTH2, and CD45.  Perhaps, Applicant intends “wherein the plurality of labeled reporters comprises antibodies to CD203c, CD63, CD3, CRTH2, and CD45.”
Claim 12 is indefinite in reciting, “CRTH2.”  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Rituximab induces phenotypical and functional changes of NK cells in a non-malignant experimental setting. Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Dummer (US 2009/0169550).
	Merkt et al. teach a method of evaluating a patient reaction to therapy (i.e. B cell therapy) using a therapeutic antibody such as Rituximab.  According to Merkt et al., natural killer (NK) cells are known to lyse Rituximab-coated B cells, and are seen to mediate Rituximab-induced B cell depletion (Abstract; p. 2, left col. 3rd, 4th full ¶).   	
Merkt et al. teach exposing peripheral blood mononuclear cells (PBMC) from whole blood sample with therapeutic antibodies including Rituximab which binds to and targets CD20 expressed on B cells and Infliximab monoclonal IgG1 antibody which binds to and targets tumor necrosis factor Alpha (TNFα) (i.e. cytokine) (Abstract; p. 2, left col. 2nd full ¶ & right col. 3rd full ¶; p. 3, right col. 1st & 2nd full ¶; Figure 1); combining the exposed blood cells with a plurality of labeled reporters comprising phycoerythrin-labeled antibodies to CD137 (anti-CD137 PE, 4-1BB) and CD69 (anti-CD69 PE), and also st full ¶; Figure 1; Figure 5); flow cytometrically measuring signals generated from the labeled cells; and then combining the measured signals into an assay output for analysis using multiparametric flow cytometry; the output signal providing indication of the patient’s reaction to the therapeutic antibody (Abstract; p. 3, left and right cols.; Figure 1).  The assay output comprises target B cell depletion, Rituximab-mediated activation of NK cells (white blood cell (WBC) subpopulation) and CD137 (41BB) co-activation of NK cells (Abstract; p. 2, left col. 1st full ¶).	
	Merkt et al. differ from the instant invention in failing to teach the therapeutic antibody in dry form.
	Dummer teaches exposing a whole blood sample to anti-CD20 therapeutic antibody that binds to and targets B cells in an assay to determine its potency in inducing human B-cell depletion in the whole blood sample [0266, 0267].  The anti-CD20 therapeutic antibody is in a dried form and prepared by lyophilization for storage purposes [0269, 0272].
	It would have been obvious to one or ordinary skill in the art at the time the invention was filed to substitute dried form of therapeutic antibody reagent as taught by Dummer into the method of Merkt because both Merkt and Dummer teach analogous art in assaying anti-CD20 therapeutic antibodies in their capacity for use in evaluating patient reaction to the antibody therapy.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Dummer (US .
	Merkt et al. and Dummer are discussed supra.  Merkt et al. and Dummer differ from the instant invention in failing to teach labeled reporters comprising antibodies to interferon gamma (INFγ) and interleukin 8 (IL8).
	Meuer et al. teach an assay method of determining patient response to therapeutic antibody (immunoglobulin therapy) (Abstract); wherein immune response comprises modulation and activation of immune cells including T cells and B cells, and release of cytokines therefrom.  In practice, Meuer et al. teach detecting cytokines such as INFγ and IL8 using fluorescent labeled reporters comprising antibodies to INFγ and IL8.
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the antibodies to INFγ and IL8 as taught by Meuer into the method of Merkt as modified by Dummer because all of Merkt, Dummer, and Meuer teach analogous art in detecting cytokines and identifying WBC immune cell subpopulations involved in therapeutic antibody and immune cell studies.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Dummer (US 2009/0169550) as applied to claim 1, and in further view of Basso-Ricci et al. (US 2020/0182870).

	Basso-Ricci et al. teach labeled reporters comprising fluorescent conjugated antibodies to CD66b (antiCD66) and CD11c (anti-CD11c) for use in identifying WBC subpopulations including NK cells (hematopoietic cell subtypes) (Abstract; [0520]; Figure 1).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the antibodies to CD66b and CD11c as taught by Basso-Ricci into the method of Merkt as modified by Dummer because all of Merkt, Dummer, and Basso-Ricci teach analogous art in detecting and identifying WBC populations involved in therapeutic antibody and immune cell studies.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Dummer (US 2009/0169550) as applied to claim 1, and in further view of Sainte-Laudy et al. (US 2010/0221756).
Merkt et al. and Dummer are discussed supra.  Merkt et al. and Dummer differ from the instant invention in failing to teach labeled reporters comprising antibodies to CD203c, CD63, CD3, CRTH2 (CD294), and CD45.
Sainte-Laudy et al. teach determining WBC subpopulation (basophil) activation using cocktails of labeled reporters comprising fluorophore labeled antibodies to CD203c, CD63, CD3, CRTH2 (CD294), and CD45 (Abstract; claim 3).


11.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 25, 2021